Exhibit 10.06

 

Participant Copy
Retain for your records

 

XCEL ENERGY INC.

EXECUTIVE ANNUAL INCENTIVE AWARD PLAN

RESTRICTED STOCK AGREEMENT

 

This Agreement, dated and effective <<Month Day>>, <<Year>>, by and between Xcel
Energy Inc., a Minnesota corporation (“Xcel Energy”) and <<Name>> (the
“Participant”) evidences an award of restricted stock and the applicable terms
and conditions of the award.

 

1.             Shares Awarded.  Xcel Energy awards the Participant <<share
number>> shares of Common Stock of Xcel Energy (the “Shares”) pursuant to the
Xcel Energy Inc. Executive Annual Incentive Award Plan (the “Plan”), upon the
terms and conditions of the Plan and this Agreement.  The Plan as currently in
effect is incorporated by reference and the Participant acknowledges the receipt
of a copy thereof.

 

2.             Restrictions on Transfer and Restricted Periods.

 

(a)           During the respective periods hereinafter described (the
“Restricted Periods”), the Shares may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Participant, except as hereinafter
provided.

 

(b)           The restrictions described above shall commence on the date of
this Agreement (the “Commencement Date”) and , except as provided in paragraph
2(c) or paragraph 3, shall terminate with respect to one-third of the Shares on
March 1, 2006; one-third of the Shares on March 1, 2007 and with respect to the
remaining Shares on March 1, 2008.

 

(c)           Shares will vest and be available upon the expiration of the
applicable Restricted Period or, if earlier, upon a Change in Control as defined
in the Plan.  The Committee of the Board of Directors designated as the Plan
administrator (the “Committee”) shall have the authority, in its discretion, to
accelerate the lapse of restrictions whenever the Committee determines that such
action is appropriate by reason of changes in applicable tax or other laws, or
other changes in circumstances occurring after the commencement of the
Restricted Periods.

 

3.             Termination of Service.  If the Participant ceases to maintain an
active employment relationship with Xcel Energy and its affiliates as defined in
the Plan for any reason other than permanent and total disability (for purposes
of this Plan disability is defined as qualification for long term disability
benefits under a company sponsored plan), death or retirement (for purposes of
this Plan retirement is defined as voluntary termination on or after the
attainment of age 55), all shares which are subject to the restrictions imposed
by paragraph 2 shall be forfeited and returned to Xcel Energy; provided,
however, that if the Participant ceases employment by reason of permanent and
total disability, death or retirement, the restrictions shall lapse.

 

--------------------------------------------------------------------------------


 

4.             Certificates for Shares.  If no election is filed under
Section 83(b) of the Internal Revenue Code of 1986, or any amendment or
substitute therefor (“Code”) for immediate taxation, Xcel Energy shall hold the
Shares in its custody on behalf of the Participant in a segregated account with
a nominee name.  As restrictions are released, the Shares will be automatically
transferred to the account of the Participant in Xcel Energy’s Dividend
Reinvestment and Stock Purchase Plan.

 

If the Participant makes an election under Code Section 83(b) on or before
March __, 2005, to accept immediate taxation of the Shares, which election form
shall be delivered to Xcel Energy in care of the Director, Total Compensation,
Xcel Energy shall cause certificates to be issued from the nominee account in
the name of the Participant for the number of whole shares in the Participant’s
account and shall hold such certificates for the Participant until expiration of
the Restricted Period.  Any fractional share shall be retained in the
Participant’s account.  Such certificates shall bear the following legend prior
to the expiration of the Restricted Period applicable thereto:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Xcel Energy Inc. Executive Annual Incentive Award Plan and an Agreement
entered into between the registered owner and Xcel Energy Inc., a Minnesota
corporation.  Copies of such Plan and Agreement are on file in the Human
Resources Department, Xcel Energy Inc., 414 Nicollet Mall, Minneapolis,
Minnesota.”

 

Simultaneously with the execution of this Agreement or at any time requested by
Xcel Energy, the Participant will execute a stock power endorsed in blank and
promptly deliver such stock power to Xcel Energy with respect to restricted
Shares and Shares purchased with dividends thereon.  Xcel Energy may condition
the issuance or delivery of restricted Shares upon receipt of such stock power.

 

5.             Participant’s Rights.  Except as otherwise provided herein,
Participant shall have all the rights of a stockholder, including, but not
limited to, the right to vote all of the Shares.  Dividends payable on Shares
shall be reinvested in additional shares of Common Stock which Xcel Energy at
its discretion may purchase through Xcel Energy’s Dividend Reinvestment and
Stock Purchase Plan for the account of the Participant at the same time as
dividends are reinvested under said Dividend Reinvestment Plan for the
participants in that Plan. Any additional shares of Common Stock purchased by
reinvested dividends shall be subject to the same Restricted Periods as the
original Shares awarded and deemed to be Shares for purpose of this Agreement

 

2

--------------------------------------------------------------------------------


 

6.             Expiration of Restricted Period.  Upon the expiration of the
Restricted Period with respect to any Shares or lapse of restrictions for any
other reason as provided in this Agreement, Xcel Energy shall cause the Shares
released from restriction to be transferred to the account of the Participant in
Xcel Energy’s Dividend Reinvestment and Stock Purchase Plan.  If the Participant
dies before the restrictions lapse, and unless the Participant has directed
otherwise in writing delivered to the Xcel Energy Executive Compensation
Department, the certificates in respect of such restricted Shares shall be
reissued and delivered to the Participant’s legal spouse, otherwise to the
estate free of the restrictions referred to in paragraph 2 above and without the
legend provided for in paragraph 4 above.

 

7.             Changes in Capitalization of Xcel Energy.  If there is any change
in the outstanding shares of Common Stock by reason of a stock dividend or
distribution, stock split-up, recapitalization, combination or exchange of
shares, or by reason of merger, consolidation, or other corporate
reorganization, any additional shares of Common Stock or other securities
received, with respect to Shares subject to the restrictions contained in
paragraph 2 above, shall be subject to such restrictions and the certificate or
other instruments representing or evidencing such shares or securities shall be
legended and deposited with Xcel Energy in the manner provided in paragraph 4
above.

 

8.             General Restrictions.  Each Award granted pursuant to the Plan
shall be subject to the requirement that if, in the opinion of the Committee:

 

(a)           the listing, registration, or qualification of any shares of
Common Stock related thereto upon any securities exchange or pursuant to any
state or federal law;

 

(b)           the consent or approval of any regulatory body; or

 

(c)           an agreement by the recipient with respect to the disposition of
any such shares of Common Stock;

 

is necessary or desirable as a condition of the issuance or sale of such shares
of Common Stock, such Award shall not be consummated unless and until such
listing, registration, qualification, consent, approval, or agreement is
affected or obtained in form satisfactory to the Committee.

 

9.             Withholding.  Xcel Energy may require the Participant to remit to
it, or may withhold from the Award or from the Participant’s other compensation,
an amount sufficient to satisfy any applicable federal, state, local tax,
employment, FICA or other mandated withholding requirements in regard to the
Award in the year or years the Award becomes taxable to the Participant. 
Participant may elect to satisfy the withholding requirement, in whole or in
part, by tendering shares of previously acquired Common Stock (either by the
delivery of share certificates or by attestations) or by having Xcel Energy
withhold Shares from the Award at the rate the Committee determines satisfies
the applicable withholding requirements of the Code.  If no election is made,
Shares will be withheld.

 

3

--------------------------------------------------------------------------------


 

10.           Plan and Plan Interpretations as Controlling.  The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling.  All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Participant or his legal representatives with regard to any
question arising hereunder or under the Plan.

 

11.           Participant Service.  Nothing in this Agreement shall limit the
right of Xcel Energy or any of its subsidiaries to terminate the Participant’s
service as an officer or employee, or otherwise impose upon Xcel Energy or any
of its subsidiaries any obligation to employ or accept the services of the
Participant.

 

12.           Participant Acceptance.  The Participant shall signify acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy to Xcel Energy.

 

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Agreement to be executed as of the date first above written.

 

 

XCEL ENERGY INC.

 

 

 

 

 

By:

 

 

 

 

 

Cynthia L. Lesher

 

 

 

 

Chief Administrative and Chief HR Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<<Name>>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------